--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5I
 
LONG TERM INCENTIVE PERFORMANCE SHARE
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN


This Agreement is made as of <<Grant Date>> (the "Grant Date") by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the "Company") and
<<Participant Name>> (the "Employee").


In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
"Plan"). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement.  Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.


The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock units to the Employee, the
amount of which will vary based on the Company’s performance, as an inducement
to remain in the service of the Company or one of its affiliates (collectively,
the “Employer”), and as an incentive for increased efforts during such
service.  The Compensation Committee intends that the Award granted herein
qualify as performance-based compensation under Section 162(m) of the Internal
Revenue Code of 1986, as amended.
 
The Committee, on behalf of the Company, grants to the Employee an award (the
“Award”) of << Target # Granted>> restricted stock units (the “RSU’s”), which is
equal to an equivalent number of shares of the Company’s common stock par value
of $0.01 per share (the "Common Stock").  The number of RSU’s ultimately earned
by the Employee will depend upon the Company’s << year>> performance on  <<
number >> performance criteria - << identify performance criteria >>.  The
actual number of RSU’s earned by the Employee will be determined at a meeting of
the Committee following the completion of the << year>> calendar year, at which
time the Committee will certify whether the performance criteria have been
satisfied and will review and approve the Company’s calculation of the Company’s
performance on the two measures’ specified performance criteria.  The total
number of RSU’s issued will vary between 0-200% of the target award amount
depending on where in the specified performance range for each measure the
Company’s full year performance on the two measures falls.  There will be a
minimum level for each measure below which the Employee will receive 0% of the
target award, and correspondingly a maximum performance level which, even if
exceeded, will not generate more than 200% of the target award.  In between the
minimum and maximum performance targets the performance level of each measure
will be plotted on a predefined curve which will indicate the percent of the
target award achieved (see attached).  The performance achieved on each measure
will be added together and divided by two to determine the actual percentage
payout of the target award amount.
 
 
 

--------------------------------------------------------------------------------

 


The award is made upon the following terms and conditions:


1.           Vesting.  The RSU’s ultimately earned by the Employee will vest on
the first trading day in January three years after the grant date (the “Vesting
Date”).  Upon the Vesting Date, the RSU’s will be immediately settled in shares
of Common Stock and be immediately transferable thereafter.  Notwithstanding the
foregoing, the RSU’s will vest in the event of the Employee’s death or
Disability, or a Change in Control of the Company and will be immediately
settled in shares of Common Stock and be immediately transferable thereafter
(but in any event within 70 days). For purposes of determining the amount of the
resulting award, it will be assumed that the Company achieved “target”
performance on each of the performance measures, resulting in the payment of
100% of the target award amount of this grant.  Notwithstanding the foregoing,
in the event of the Employee’s retirement under the Company’s pension plan on or
after age 62, the RSU’s will not vest until the Vesting Date and upon such
Vesting Date, such RSU’s will be immediately settled in shares of Common Stock
and will be immediately transferable thereafter (and, in any event, within 70
days thereafter), with the amount of the resulting award to be determined on the
basis of the Company’s achievement of the performance criteria.  All RSU’s will
be forfeited upon termination of the Employee's employment with the Employer
before the Vesting Date for a reason other than death, Disability or retirement
under the Company’s pension plan on or after age 62.


2.           Adjustment.  The Committee shall make equitable substitutions or
adjustments in the RSU’s as it determines to be appropriate in the event of any
corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization or any partial or complete liquidation of the
Company; provided, any such substitutions or adjustments shall be made in such a
manner so as to comply with Treas. Reg. Section 1.162-27(e)(2)(iii)(C).


3.           Rights as Stockholder.


(a)           Until the RSU’s are settled in shares of Common Stock, the
Employee shall have no rights as stockholder of the Company.  The vested RSU’s
will be settled in shares of Common Stock and issued in the form of a book entry
registration in the amount earned as a result of Company performance.
 
 
 

--------------------------------------------------------------------------------

 
 
       (b)           Prior to the Vesting Date, the Employee may not vote, sell,
exchange, transfer, pledge, hypothecate or otherwise dispose of any of the
RSU’s.    The RSU’s have Dividend Equivalent Rights subject to the same vesting
requirements as stated in Section 1 of this agreement and such rights are
subject to forfeiture to the same extent as the underlying RSU’s.


4.           No Limitation on Rights of the Company.  The granting of RSU’s will
not in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.


5.           Employment.  Nothing in this Agreement or in the Plan will be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.


6.           Government Regulation.  The Company's obligation to deliver Common
Stock following the Vesting Date will be subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


7.           Withholding.  The Employer will comply with all applicable
withholding tax laws, and will be entitled to take any action necessary to
effectuate such compliance. The Company may withhold a portion of the Common
Stock to which the Employee or beneficiary otherwise would be entitled
equivalent in value to the taxes required to be withheld, determined based upon
the Fair Market Value of the Common Stock.  For purposes of withholding, Fair
Market Value shall be equal to the closing price of the amount of Common Stock
earned by the Employee pursuant to this award on the Vesting Date, or, if the
Vesting Date is not a business day, the next business day immediately following
the Vesting Date.


8.           Notice.  Any notice to the Company provided for in this Agreement
will be addressed to it in care of its Secretary, John Bean Technologies
Corporation, 70 West Madison, Chicago, Illinois 60602, and any notice to the
Employee (or other person entitled to receive the RSU’s) will be addressed to
such person at the Employee’s address now on file with the Company, or to such
other address as either may designate to the other in writing.  Any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States government.
 
 
 

--------------------------------------------------------------------------------

 


9.           Administration.  The Committee administers the Plan.  The
Employee’s rights under this Agreement are expressly subject to the terms and
conditions of the Plan, a copy of which is attached hereto, including any
guidelines the Committee adopts from time to time.


10.           Binding Effect.  This Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.


11.           Sole Agreement.  This Agreement is the entire agreement between
the parties to it, and any and all prior oral and written representations are
merged into this Agreement.  This Agreement may only be amended by written
agreement between the Company and the Employee.  Employee expressly acknowledges
that the form of the grant agreement that the Employee accepts electronically
through the Fidelity NetBenefits website is intended to facilitate the
administration of this restricted stock award and may not be a full version of
this Agreement due to limitation inherit in such website that are imposed by
Fidelity.  The terms of this Agreement will govern the Employee’s award in the
event of any inconsistency with the agreement viewed or accepted by the Employee
on the Fidelity NetBenefits website.


12.           Governing Law.  The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of Delaware.


13.           Privacy.  Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related
benefit.  Employee expressly gives his consent to the Employer and the Company
to process such personal data.


Executed as of the Grant Date.


JOHN BEAN TECHNOLOGIES CORPORATION
 
By:
       
Vice President, Human Resources
 
(Employee)
                     
(Title)
                     
(Division)
                     
(Address)
                     
(Social Security Number)



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

